Citation Nr: 0632815	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
(low back disorder).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for right shoulder reconstruction (dominant 
extremity) (right shoulder disorder).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the left distal radius 
(left wrist disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1976 
to June 1979 and from August 1980 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco Texas.  The case is now 
under the jurisdiction of the VA RO in Houston, Texas.  

In a December 2000 rating decision, the RO, in pertinent 
part, granted claims of service connection for low back, left 
wrist and right shoulder disorders, establishing 10 percent 
ratings for each of these disorders effective the date the 
veteran's claim was received, June 19, 2000.  

In May 2003 the RO granted 20 percent ratings each for 
service-connected low back and right shoulder disorders 
effective June 19, 2000, and the appeal continued.

In September 2003, the veteran and his spouse testified at a 
hearing before a Veterans Law Judge who has since left the 
Board.  A transcript of their testimony has been associated 
with the claims file.  The veteran was informed of his right 
to a hearing before a currently sitting Veterans Law Judge, 
but did not respond.  As the veteran has not requested 
another hearing, the Board will proceed.   

In February 2004, the Board remanded the case for records, 
examination of the veteran, and to insure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  VCAA 
compliant notices have been sent to the veteran and he has 
been examined.  VA and private medical records were obtained.  
It appears that all available records have been obtained, so 
the Board proceeds with review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine (low back disorder) is not productive of 
a severe limitation of motion, a severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief, incapacitating episodes, ankylosis, or a limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine (low back disorder) is productive of mild 
sciatic neuropathy, and it is not productive of moderate or 
higher levels of sciatic paralysis, neuritis or neuralgia.  

3.  The veteran's service-connected right shoulder 
reconstruction (dominant extremity) (right shoulder disorder) 
is not productive of limitation of motion to midway between 
the side and shoulder level, malunion with marked deformity, 
or recurrent dislocation with frequent episodes and guarding 
of all arm movements.  

4.  The veteran's service-connected left wrist disorder is 
not productive of a non-union of the radius, limitation of 
pronation or supination, or ankylosis of the wrist.  

5.  The veteran's service-connected left wrist disorder is 
productive of a median nerve neuropathy (carpal tunnel 
syndrome) which is moderate and no more than moderate.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine (low back 
disorder) have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45 and Codes 5293 (2002, 2003), 5292 (2003), 
5003, 5010, 5243 (2006).  

2.  The criteria for a 10 percent rating disability rating, 
but not more, for sciatic neuropathy associated with service-
connected degenerative disc disease of the lumbar spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59 (2006); 38 
C.F.R. § 4.71a, Diagnostic Code 8520, 8620, 8720 (2006).  

3.  The criteria for a rating in excess of 20 percent for 
right shoulder reconstruction (dominant extremity) (right 
shoulder disorder) have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5203 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left distal radius (left wrist 
disorder) have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5212 (2006).  

5.  The criteria for a 20 percent rating, and no more, for 
the left median nerve neuropathy (carpal tunnel syndrome) as 
a residual of the service-connected fracture of the left 
distal radius, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 8515, 8615, 8715 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Degenerative Disc Disease of the Lumbar Spine (Low Back 
Disorder).

Initially, the RO rated the service-connected degenerative 
disc disease of the lumbar spine (low back disorder) under 
diagnostic codes 5010 and 5293.  

Diagnostic code 5010 provides that traumatic arthritis will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis may be rated 
based upon the limitation of motion of the affected part.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The RO assigned a 20 
percent rating effective the date the veteran's claim was 
received, June 19, 2000.  Under the regulatory criteria in 
effect when he submitted his claim, a 20 percent disability 
rating is warranted for a moderate limitation of lumbar spine 
motion.  The next higher rating, 40 percent requires a severe 
limitation of lumbar spine motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather, all the medical 
evidence must be evaluated to determine the appropriate 
rating that would compensate the veteran for impairment in 
earning capacity, functional impairment, etc.  

In this case, review of the medical evidence shows no more 
than a moderate limitation of lumbar spine motion at any time 
since the claim was received.  Service department clinical 
records show that the retired veteran was seen in April 2000 
for a complaint of back pain and the range of motion was 
reported to be normal.  In June 2000, the examination at the 
service department clinic was negative for lumbar tenderness, 
sacroiliac tenderness, straight leg raising, or sciatica.  

On VA examination, in October 2000, the veteran's passive and 
active ranges of motion were 90 degrees flexion, 30 degrees 
extension, 35 degrees lateral flexion, bilaterally and 
30 degrees rotation, bilaterally.  VA clinical notes reflect 
the veteran's back complaints without showing measurement of 
his range of motion.  On examination in April 2003, the range 
of motion was 60 degrees flexion, 30 degrees extension, 30 
degrees left and right rotation and 30 degrees left and right 
lateral flexion.  In December 2003, the veteran was seen by 
his private physician with complaints of worsening low back 
pain.  The private doctor found a limitation of extension he 
described as moderate.  Repeated flexion in standing made it 
worse.  Repeated extension in standing decreased movement.  
The report of the November 2005 VA examination shows 
lumbosacral spine motion went from 0 to 40 degrees.  
Extension was 0.  Right and left lateral flexion and rotation 
were all 20 degrees.  

The VA examinations considered the veteran's complaints and 
his medical and claims records, and whether there was 
evidence of an additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Nevertheless, there were no findings which 
would disclose more than a moderate limitation of motion.  
The medical findings by trained medical personnel provide the 
most probative assessment of the extent of the service-
connected back disability.  In this case, the VA examinations 
have shown increased restrictions in the veteran's back 
movements.  However, at no point, did any of these 
limitations of motion exceed the moderate level.  
Consequently, the Board finds that, under the criteria based 
on limitation of motion, in effect when the veteran filed his 
claim, a rating in excess of 20 percent must be denied.  
38 C.F.R. § 4.71a, Codes 5003, 5010, 5292.  

Continuing with the evaluation of the rating based on 
limitation of motion, the Board notes that the criteria 
changed effective September 26, 2003.  These new criteria are 
not effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  They 
provide a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The next higher rating, 40 
percent, requires forward flexion of the thoracolumbar spine 
to be 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Code 5243 (2006).  

There is no evidence in this case of ankylosis or bony 
fixation of any segment of the spine, so there is no support 
for a rating based on favorable or unfavorable ankylosis.  On 
the April 2003 examination, shortly before the rating 
criteria changed, flexion was 60 degrees and the combined 
range of motion was 210 degrees.  On the recent VA 
examination, in November 2005, forward flexion was 40 degrees 
and the combined range of lumbar spine motion was 120 
degrees.  While these measurements support the 20 percent 
rating, they do not approximate the requirements for a higher 
rating.  38 C.F.R. § 4.7.  That is, forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
there is no favorable or unfavorable ankylosis.  

The RO also relied on diagnostic code 5293 in assigning a 20 
percent rating.  Prior to September 23, 2002, an 
intervertebral disc syndrome rated under that code was 
assigned a 20 percent rating for a moderate condition with 
recurring attacks.  The next higher rating, 40 percent, 
required a severe condition with recurring attacks and 
intermittent relief.  The highest rating assignable under 
this code was 60 percent which required a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (2002).  Because 
diagnostic code 5293 for disc disease considers limitation of 
motion, a rating under that code would be an alternative to 
the other codes rating motion, 5003, 5010, 5292.  The same 
limitation of motion could not be rated twice under different 
codes, so a rating under diagnostic code 5293 would not be in 
addition to the codes for rating motion.  See 38 C.F.R. 
§ 4.14, VAOPGCPREC 36-97 (Dec. 12, 1997).  

Once again, the evidence does not show more than a moderate 
disc syndrome at any time.  That is, the preponderance of 
evidence, since the veteran filed his claim, shows the 
service-connected back disability does not approximate a 
severe or pronounced disc disorder.  Service department 
clinical records show that the retired veteran was seen in 
April 2000 for a complaint of back pain.  There was bilateral 
tenderness at the L5-S1 level.  Posture, gait, straight leg 
raising, reflexes, sensation, strength, range of motion and 
Wadell's sign were reported to be normal.  In June 2000, the 
veteran complained of low back spasms.  Examination was 
negative for lumbar tenderness, sacroiliac tenderness, 
straight leg raising, and sciatica.  Deep tendon reflexes 
were positive, symmetrical and equal.  The assessment was low 
back pain.  These normal objective findings would not support 
a compensable rating under any applicable diagnostic code.   

Following receipt of the veteran's claim, in June 2000, he 
had a VA examination in October 2000.  X-rays suggested 
degenerative disc disease at L4-L5, which was narrowed.  The 
diagnosis was degenerative joint disease L4-L5.  The veteran 
complained of lower back pain and stiffness, aggravated by 
normal daily activities.  Passive and active range of motion 
was 90 degrees flexion, 30 degrees extension, 35 degrees 
lateral flexion, bilaterally and 30 degrees rotation, 
bilaterally.  The veteran reported pain at the end of all 
ranges of motion.  There was no additional limitation due to 
pain, fatigue, weakness, lack or endurance or flare-ups.  The 
lower back was tender to palpation.  There were no postural 
abnormalities or deformities.  Back musculature was normal.  
Deep tendon reflexes were normal at 2+.  Sensation was 
intact.  Straight leg raising caused pain in the lower back.  
These minimal objective findings and normal neurologic tests 
results are clearly not productive of a severe or pronounced 
disc disorder.  

VA clinical notes of March 2001, December 2001, February 
2003, and August 2004, reflect the veteran's complaints of 
pain but do not have any findings consistent with a severe or 
pronounced disc disability.  

VA examined the veteran's spine, again, in April 2003.  He 
reported increased pain with prolonged standing, walking, 
bending, and lifting.  He denied pain radiating from the 
lower back into the extremities.  The examiner expressed the 
opinion that there was no additional limitation of motion or 
functional impairment during flare-ups.  Examination showed 
the back to be symmetrical, with well developed musculature, 
good strength and muscle tone.  There was no costovertebral 
angle tenderness.  Vertebrae were in the midline and 
nontender on palpation.  The range of motion was 60 degrees 
flexion, 30 degrees extension, 30 degrees left and right 
rotation and 30 degrees left and right lateral flexion.  The 
examiner found no evidence of pain on motion.  There was no 
evidence of an additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
The was no objective evidence of pain on motion, spasm, 
weakness or tenderness.  There was no evidence of postural 
abnormality or fixed deformity.  Neurological examination 
showed deep tendon reflexes to be 2+/4 and symmetrical.  The 
Romberg test was negative.  Vibratory and proprioception 
remained intact.  There was no evidence of sensory or motor 
impairment.  Diagnoses were lumbosacral strain, degenerative 
joint disease, and degenerative disc disease of the 
lumbosacral spine.  Again, the neurologic findings are 
essentially normal and not consistent with a severe or 
pronounced disc disease.  38 C.F.R. Part 4, Code 5293 (2002).  

During his September 2003 Board hearing, the veteran and his 
wife provided sworn testimony.  The veteran testified as to 
pain and limitation of back function.  He did not provide any 
competent evidence of neurologic deficits consistent with a 
severe or pronounced disc disease.  

Records from the veteran's private physician, B. E. M.D., 
were received in June 2005.  They reflect a complaint of low 
back pain in August 2001, after lawn mowing and lifting 
boxes.  Neurologic evaluation was normal.  In April 2002, 
neurologic findings were normal.  In December 2003, there 
were no neurologic deficits.  This information does not 
reflect manifestations which would approximate a severe or 
pronounced disc disease.  

The report of the November 14, 2005, VA examination shows 
that the claims folder was reviewed.  The veteran reported 
that he left a job requiring heavy work for a sedentary job 
due to his service-connected wrist, shoulder and back pain.  
He described radiating pain down his right leg, at times.  He 
stated that the pain was usually a 10 and that he had daily 
flare-ups.  Sitting and standing could bother him, as well as 
activities of daily living and household chores.  He said he 
could no longer do sports.  On examination, he was tender 
over the lower portion the lumbar spine.  His gait, as well 
as heel and toe walking were normal.  Lumbosacral spine 
motion went from 0 to 40 degrees.  Extension was 0.  Right 
and left lateral flexion and rotation were all 20 degrees.  
The veteran had pain on extreme forward bending and appeared 
to have pain and spasm on attempting extension.  Strength and 
sensation in the lower extremities appeared grossly intact.  
Reflexes in the knees and ankles were 1+ and symmetric.  
Straight leg raising was positive at 45 degrees on the right 
and 60 degrees on the left.  X-rays revealed degenerative 
changes in the spine, with disc space narrowing from L3/4 
through L5/S1.  The examiner noted clinical evidence of 
muscle spasm.  Here, for the first time, the objective 
evidence discloses some neurologic deficits, with deep tendon 
reflexes at the knees and ankles decreased to 1+ and straight 
leg raising being positive.  The spasm could also be related 
to the neurologic dysfunction.  However, these are mild 
findings.  They would not approximate a severe or pronounced 
disc disease which could be assigned a higher rating under 
diagnostic code 5293.  

On the other hand, effective September 23, 2002, neurologic 
disabilities can be rated separately.  67 Fed. Reg. 54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Code 5293, 
Note (2) (2003) and subsequently codified at 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2006)).  The mild neurologic deficits 
seen on the November 2005 VA examination warrant a separate 
10 percent evaluation for mild neuropathy of the sciatic 
nerve.  

Incomplete paralysis of the sciatic nerve will be rated as 10 
percent disabling where mild, 20 percent disabling where 
moderate, and 40 percent disabling where moderately severe.  
Severe incomplete paralysis with marked muscular atrophy will 
be rated as 60 percent disabling.  The next higher rating, 80 
percent requires complete paralysis of the sciatic nerve, 
where the foot dangles and drops, with no active movement 
possible of the muscles below the knee, flexion of the knee 
weakened (or very rarely) lost.  38 C.F.R. § 4.124, Code 8520 
(2006).  Neuritis and neuralgia will be rated on the same 
basis.  38 C.F.R. Part 4, Codes 8620, 8720 (2006).  The mild 
neurologic deficits noted on the November 2005 VA examination 
do not approximate the moderate, moderately severe, or severe 
incomplete paralysis, or complete paralysis required for a 
rating in excess of 10 percent.  38 C.F.R. § 4.7.  Thus, a 
separate 10 percent rating and no more is warranted for the 
neurologic manifestations of the service-connected back 
disorder.  

The rating code change effective September 23, 2002, provided 
that an intervertebral disc syndrome can be rate based on 
incapacitating episodes.  For the purpose of these rating 
criteria, the regulation defines, an incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. Part 4, 
Code 5243, Note (1) (2006).  During his September 2003 
hearing, the veteran testified that his service-connected 
back disability had not caused him to be bed ridden.  Dr. E. 
B.'s records do not reflect that bed rest was prescribed.  
The Board's review of the file shows no evidence that a 
physician prescribed bed rest as part of the treatment for 
the veteran's back disability.  Since there is no competent 
medical evidence of "incapacitating episodes" within the 
meaning of the rating criteria, the disability can not be 
rated on the basis of incapacitating episodes under Code 
5243.  

Conclusion

The medical findings by trained medical personnel provide the 
most probative assessment of the extent of the service-
connected back disability.  In this case, the November 2005 
VA examination demonstrated, for the first time, mild 
neurologic deficits.  Under the rating criteria effective 
September 23, 2002, these mild deficits can be assigned a 
separate 10 rating in addition to the ratings based on 
limitation of motion.  Otherwise, at no point, did any of 
these limitations exceed any applicable criteria for a 20 
percent rating.  Consequently, a rating in excess of 20 
percent must be denied.  

The medical reports provide a preponderance of evidence which 
establishes that the criteria for a higher rating have not 
been met.  As the preponderance of the evidence is against 
the veteran's claim for a higher rating for the service-
connected back disability, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Right Shoulder Reconstruction (Dominant Extremity) (Right 
Shoulder Disorder).

The RO has assigned a 20 percent rating, effective the date 
of the veteran's claim, for the service-connected residuals 
of his right (dominant) shoulder reconstruction.  The current 
20 percent rating is appropriate for a limitation of motion 
to shoulder level.  The next higher rating, 30 percent, 
requires a limitation of motion to midway between side and 
shoulder level.  A 40 percent rating will be assigned for 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
Part 4, Code 5201 (2006).  

Review of the medical evidence shows that the limitation of 
arm motion does not approximate the limitation of motion to 
midway between side and shoulder level required for the next 
higher rating.  

On the October 2000 VA examination, it was determined that 
the veteran was right handed.  Shoulder flexion and abduction 
went to 180 degrees, bilaterally.  There was pain at the end 
of the range of motion of the right shoulder to 180 degrees 
abduction.  There was no additional limitation due to pain, 
fatigue, weakness, lack of endurance, or flare-ups.  

In December 2001, the veteran reported that his right 
shoulder sometimes had a pulling sensation, like it wanted to 
pop out of joint.  There was no grimacing, guarding or acute 
distress.  This note does not identify any applicable 
criteria for a higher rating.  

On VA examination in April 2003, right shoulder motion went 
to 160 degrees forward flexion and 160 degrees abduction.  
There was no evidence of additional limitation by pain, 
fatigue, weakness or loss or endurance.  

At his September 2003 Board hearing, the veteran provided 
sworn testimony to the effect that he could only raise his 
arm about halfway.  He reported a recent problem with 
dislocation.  In addition to other information provided, the 
veteran described how the shoulder disability affected his 
work performance.  

Records from the veteran's private physician, B. E., M.D., 
were received in June 2005.  In June 2005, the veteran 
reported that his left shoulder blade hurt after cutting 
grass.  There was no right shoulder complaint or finding.  

On the November 2005 VA examination, right shoulder motion 
was flexion from 0 to 140 degrees and abduction from 0 to 95 
degrees.  The veteran appeared to have pain on extremes of 
flexion and abduction.  He had good strength against 
resistance in flexion.  There was no evidence of muscle 
atrophy.  X-rays disclosed a surgical staple and degenerative 
changes.  

The medical findings by trained medical personnel provide the 
most probative assessment of the extent of the service-
connected right shoulder disability.  In this case, the 
examination reports show that the examiners have considered 
factors which limit joint motion, such as pain, fatigue, 
weakness or loss or endurance.  See 38 C.F.R. §§ 4.40, 4.45 
and DeLuca.  Nevertheless, at no point did the restriction of 
shoulder motion approximate midway between side and shoulder 
level.  Rather, the arm always went to shoulder level or 
higher.  Consequently, the preponderance of competent medical 
evidence establishes that the service-connected right 
shoulder disability does not approximate the criteria for a 
higher rating and the claim must be denied.  

The Board has considered all applicable criteria.  A rating 
in excess of the current 20 percent could also be assigned 
for a malunion of the humerus with marked deformity, fibrous 
union of the humerus, nonunion of the humerus (false flail 
joint) or loss of the head of the humerus (flail shoulder).  
38 C.F.R. Part 4, Code 5202 (2006).  However, there is no 
evidence of these impairments of the humerus.  The October 
2000 shoulder X-rays were read as normal and the only 
abnormality found on the November 2005 X-rays was a surgical 
staple and degenerative changes.  

Recurrent dislocation of the humerus at scapulohumeral joint, 
with frequent episodes and guarding of all arm movements will 
be rated as 30 percent disabling.  38 C.F.R. Part 4, Code 
5202 (2006).  Here again, there is no evidence of frequent 
episodes of dislocation.  At his September 2003 Board 
hearing, the veteran reported that he had a recent problem 
with dislocation; however, he was more detailed on the 
November 2005 VA examination, when he stated that since his 
surgery, he had two episodes when he felt the shoulder had 
tried to shift out of its socket, but it did not go all the 
way to dislocation.  There is no competent medical evidence 
documenting any dislocation since the surgery.  Thus, the 
preponderance of evidence establishes that the veteran does 
not have the frequent episodes of dislocation which would 
warrant a 30 percent rating under diagnostic code 5202.  

The current 20 percent is the highest rating for impairment 
of the clavicle or scapula.  The schedule does not provide a 
higher rating under this code.  38 C.F.R. Part 4, Code 5203 
(2006).  

The medical reports provide a preponderance of evidence which 
establishes that the disability does not meet any applicable 
criteria for a higher rating.  As the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for the service-connected right shoulder disability, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Residuals of a Fracture of the Left Distal Radius (Left Wrist 
Disorder).

The RO has assigned a 10 percent rating, effective the date 
the veteran's claim was received for his service-connected 
left wrist disorder.  The RO rated the disability as an 
impairment of the radius.  This rating contemplates a 
malunion of the radius with bad alignment.  The next higher 
rating, 20 percent, requires a nonunion in the upper half of 
the radius or a nonunion in lower half and false movement, 
without loss of bone substance or deformity.  A 30 percent 
rating requires a nonunion in lower half and false movement, 
with loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  38 C.F.R. Part 4, Code 5212 
(2006).  

In this case, the November 2005 VA examination confirmed 
malunion and deformity of the radius with shortening and 
radial deviation.  However, there is no evidence on any 
examination of the nonunion of the radius required for a 
higher rating.  

On the VA examination in October 2000, the examiner specified 
that there was no objective evidence of deformity, 
angulation, false motion, shortening, intra-articular 
involvement or ankylosis.  There was tenderness to palpation 
of the posterior left wrist on the radial side.  
Nevertheless, there was a normal range of left wrist motion.  
There was a small non-union chip fracture of the left wrist.  
X-rays revealed an old healed fracture in the distal radius 
with minimal deformity and a small chip fracture with 
nonunion at the distal ulna.  It should be noted that the 
nonunion of the ulna, which warrants a 20 percent rating or 
more under diagnostic code 5211 contemplates a nonunion of 
the ulna bone in its entirety, not just a small chip 
fracture.  The examiner's choice of words in referring to the 
chip fracture does not make it a nonunion of the ulna for 
rating purposes.  38 C.F.R. § 4.71a, Code 5211 (2006).  

On the April 2003 VA examination, the veteran's complaints of 
pain were considered and range of motion was measured and no 
evidence of a nonunion was reported.  Similarly, during his 
September 2003 Board hearing, the veteran testified that his 
left distal radius disability caused pain every day, but no 
evidence of a nonunion was reported.  

On the November 2005 VA examination, a clinical deformity of 
the left wrist was noted, with radial deviation and 
shortening.  X-rays were read as revealing a left distal 
radial fracture, healed with shortening and radial deviation.  
There continued to be only a fibrous (not bony) union of the 
distal radial styloid.  The veteran was developing post 
traumatic arthritis in the radiocarpal joint.  This is not 
the nonunion required for a higher rating for impairment of 
the radius.  

The Board has considered other rating criteria.  On the 
October 2000 VA examination, X-rays revealed a small chip 
fracture with nonunion at the distal ulna.  The X-ray studies 
for the November 2005 VA examination were read as showing a 
fibrous union of the left distal ulna.  These findings are 
not the malunion with bad alignment or nonunion required for 
a compensable rating of impairment of the ulna, under 
diagnostic code 5211.  Consequently, a noncompensable rating 
must be assigned the ulna fracture residuals.  38 C.F.R. 
§ 4.31.  

On the October 2000 VA examination, there was reported to be 
a normal range of left wrist motion.  VA examination in 
November 2005 revealed full pronation and supination, so a 
compensable rating is not warranted under diagnostic code 
5213 for impairment of supination and pronation.  There is no 
evidence of ankylosis of the wrist ratable under diagnostic 
code 5214.  The highest rating for a limitation of wrist 
motion under diagnostic code 5215 is 10 percent, which would 
not provide a higher rating than the current 10 percent.  Nor 
could code 5215 be used to support a rating in addition to 
the current evaluation under diagnostic code 5212, because 
both codes consider impairment of motion.  38 C.F.R. § 4.14.  

The Board "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The Court has extended this principle "to include issues 
raised in all documents or oral testimony submitted prior to 
the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  
In evaluating the service-connected left wrist disability, 
the Board finds the examiner's opinion and comments on the 
November 2005 VA examination to be significant.  The examiner 
noted that the veteran was developing clinical symptoms of 
carpal tunnel syndrome on the left and that it was more 
likely than not related to the service-connected distal 
radial fracture and its residual deformity.  Service 
connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Since the 
competent medical evidence establishes that the veteran has 
carpal tunnel syndrome as part of his service-connected left 
wrist disability, the Board must also consider the rating of 
the carpal tunnel syndrome.  Myers; EF; Solomon, Id.  

Incomplete paralysis of the median nerve of the minor 
extremity will be rated as 10 percent disabling where mild, 
20 percent disabling where moderate, and 40 percent disabling 
where severe.  The next higher rating, 60 percent, requires 
complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Code 8515 (2006).  Neuritis and neuralgia will be 
rated on the same basis.  38 C.F.R. Part 4, Codes 8615, 8715 
(2006).  

Here, on the November 2005 VA examination, the clinician 
reported that the veteran had a positive Tinel's sign and 
positive compression test over the median nerve.  There was 
also obvious atrophy of the dorsal and volar forearm.  The 
examiner expressed the opinion that the atrophy in the 
musculature of his left forearm was more likely than not from 
the fracture and associated post-traumatic arthritis.  While 
a mild neuropathy might be expected to produce subjective 
symptoms such as pain, the objective organic deficits 
revealed here, atrophy of the dorsal and volar forearm, 
warrant a rating for a moderate disability, 20 percent.  The 
next higher rating, 40 percent, requires severe incomplete 
paralysis.  Severe incomplete paralysis would be expected to 
have some of the manifestations associated with a complete 
paralysis, but none are present here, so the disability does 
not approximate a severe incomplete paralysis.  38 C.F.R. 
§ 4.7.  

So, for the left wrist claim, the objective findings by 
trained medical professionals provides the most probative 
evidence as to the extent of the disorder.  The objective 
findings show that the service-connected left wrist 
disability does not have a non-union or marked deformity, 
impairment of supination or pronation, or ankylosis required 
for a higher rating under the applicable rating criteria.  
38 C.F.R. Part 4, including§ 4.7 and Codes 5211, 5212, 5213, 
5214, 5215.  However, the medical evidence also shows that 
the disability involves an impairment of the median nerve, 
which is separately ratable as a moderate incomplete 
paralysis and warrants a rating of 20 percent and no more.  
38 C.F.R. Part 4, including§ 4.7 and Codes 8515, 8615, 8715.  
Since this rating compensates neurologic deficits, which are 
different from the limitations of motion compensated under 
diagnostic code 5212, the 20 percent rating is in addition to 
the 10 percent assigned under diagnostic code 5212.  
38 C.F.R. §§ 4.14, 4.25.  



Other Criteria and Extraschedular Rating  

For all the claims considered here, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2006) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statements of the case dated in 
May 2002 and March 2006), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Duty to Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

In correspondence dated in April 2001, March 2003, February 
2004 and an evidence request dated in August 2005, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  Although this notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in December 
2005, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  

When the RO effectuates the 10 percent rating for sciatic 
neuropathy and the 20 percent rating for median nerve 
neuropathy, it will have an opportunity to notify the veteran 
as to effective dates.  Because the other claims are denied, 
any question as to the appropriate effective date for those 
claims is moot.  Therefore, despite the inadequate initial 
notice provided to the veteran on disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims.  Service medical records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  A medical 
examination was accomplished and an opinion has been 
obtained.  In the circumstances of this case, VA has 
satisfied its duties to inform and assist the veteran.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.


ORDER

An initial evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine (low back 
disorder) is denied.  

A 10 percent rating for sciatic neuropathy associated with 
the service-connected degenerative disc disease of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of monetary awards.  

An initial evaluation in excess of 20 percent for right 
shoulder reconstruction (dominant extremity) (right shoulder 
disorder) is denied.  

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the left distal radius (left wrist disorder) 
is denied.  

A 20 percent rating for the left carpal tunnel syndrome is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


